internal_revenue_service national_office technical_advice_memorandum date third party communication none date of communication not applicable number release date index uil no case-mis no tam-120910-08 sbse estate and gift_tax ------------------------ taxpayer's name taxpayer's address taxpayer's identification no date of death date of conference legend -------------------------------- ------------------------------------ ----------------------------- -------------------------------------------- ----------------- --------------------- --------------------------- decedent --------------------- husband ---------------------- trust ---------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------- date --------------------------- date --------------------- state -------- statute --------------------------------------------------------------- issue tam-120910-08 whether decedent possessed at death a general_power_of_appointment within the meaning of sec_2041 of the internal_revenue_code over property held in trust conclusion decedent did not possess at death a general_power_of_appointment within the meaning of sec_2041 facts decedent was married to husband who died on date date is after date article vi of husband’s will provided that the residue of husband’s estate was to be held in trust trust article vi paragraph a of husband’s will provides my wife decedent shall be entitled to receive and the trustee shall pay to her for so long as she shall live so much of the net_income as the trustee in its sole discretion reasonably exercised taking into account other income and resources she may have deems necessary and appropriate to provide for the health support and maintenance of my wife decedent in the manner to which she is accustomed at the time of my death income which is not distributed shall be accumulated and added to principal at least annually article vi paragraph b provides if the trustee in its sole discretion determines that the net_income of said trust is not sufficient to maintain and support my wife decedent in the station in life to which she is accustomed taking into consideration all other sources of income which she may have the trustee may it its sole discretion use so much of the principal of said trust as it deems necessary to make up such deficiency article vi paragraph c provides that upon the death of decedent the residue of husband’s estate and the corpus and accumulated income if any of the trusts created in husband’s will are to be divided into two trusts one for husband’s nephew and nieces and their descendants and the other for decedent’s nephews and their descendants article vi paragraph d provides regardless of any other provision of this instrument no beneficiary of any trust created hereby shall ever have or acquire the right to anticipate encumber or assign or in any other manner alienate his or her interest in the trust property or the income therefrom nor shall the same ever be or become subject_to execution attachment garnishment or any other judicial quasi-judicial or administrative process whatever for the purpose of enforcing any claim demand tam-120910-08 or judgment including alimony against such beneficiary whenever and as often as the trustee deems it appropriate so to do in order to carry out the spirit and purpose of this provision payment to any beneficiary named herein may be discontinued and in lieu thereof the trustee may expend for the account of such beneficiary and for his or her support comfort happiness and welfare such amounts as would otherwise be paid over directly to such beneficiary decedent died on date at the time of her death decedent was the trustee of trust and a resident of state law and analysis sec_2041 provides that the value of a decedent’s gross_estate shall be determined by including the value at the time of death of all property to the extent of any property with respect to which the decedent has at the time of death a general_power_of_appointment created after date sec_2041 defines the term general_power_of_appointment as a power which is exercisable in favor of the decedent the decedent’s estate the decedent’s creditors or the creditors of the decedent’s estate however sec_2041 provides that a power to consume invade or appropriate property for the benefit of the decedent which is limited by an ascertainable_standard relating to the health education support or maintenance of the decedent shall not be deemed a general_power_of_appointment sec_20_2041-1 of the estate_tax regulations provides that a power to use the trust property for the comfort welfare or happiness of the decedent is not a power limited by an ascertainable_standard relating to the health education support or maintenance of the decedent however a power exercisable to support the holder in the holder’s accustomed manner of living is a power limited by the requisite standard sec_20_2041-3 provides that for purposes of sec_2041 a power_of_appointment is considered to exist on the date of a decedent’s death even though the exercise of the power is subject_to the precedent giving of notice or even though the exercise of the power takes effect only on the expiration of a stated period after its exercise whether or not on or before the decedent’s death notice has been given or the power has been exercised however a power which by its terms is exercisable only upon the occurrence during the decedent’s lifetime of an event or a contingency which did not in fact take place or occur during such time is not a power in existence on the date of the decedent’s death for example if a decedent was given a general_power_of_appointment exercisable only after he reached a certain age only if he survived another person or only if he died without descendants the power would not be in existence on the date of the decedent’s death if the condition_precedent to its exercise had not occurred tam-120910-08 revrul_78_398 1978_2_cb_237 provides that the taxability of property under sec_2041 is determined by the nature and scope of the power to which the property is subject the manner in which the power is acquired is not material thus a beneficiary of a_trust who is also a_trust fiduciary may possess a power exercisable in a fiduciary capacity that constitutes a general_power_of_appointment if the nature and scope of the power is not sufficiently limited 45_tc_247 however a power_of_appointment that is measurable in terms of a beneficiary’s needs for heath education support or maintenance is not regarded as a general_power_of_appointment even though the power is possessed by the beneficiary as a trustee of the property subject_to the power in the present situation decedent’s power as trustee under article vi paragraph a to distribute trust income to herself was limited to those amounts necessary to provide for decedent’s health support and maintenance similarly decedent’s power as trustee under article vi paragraph b to distribute trust corpus is limited to amounts necessary to maintain and support the decedent in her accustomed station in life since the powers granted under article vi paragraphs a and b are restricted in such a manner as to satisfy the criteria of sec_2041 neither power is a general_power_of_appointment compare revrul_77_60 1977_1_cb_282 in addition we do not believe the power granted under the last sentence of article vi paragraph d constitutes a general_power_of_appointment that decedent possessed at her death the first two sentences of this paragraph restrict the power of any beneficiary of any trust created under the will to assign or alienate his or her interest under a_trust nor can any such interest become subject_to attachment etc these restrictions establish trust as a spendthrift trust and the restrictions are generally recognized as effective under state law statute the last sentence of the paragraph grants the trustee the power to discontinue any payments due under the terms of a_trust and in lieu of those payments expend funds on account of such beneficiary for inter alia the beneficiary’s comfort and happiness however this power to discontinue payments and distribute trust property based on the broader standard of comfort and happiness is exercisable by the trustee in order to carry out the spirit and purpose of this provision that is the spendthrift provision contained in the first part of the paragraph thus we believe this broad distributive power becomes exercisable only if the beneficiary triggers the spendthrift provision for example by attempting to assign the trust interest or if a third party attempts to garnish or execute against the trust interest or the beneficiary otherwise becomes financially distressed in some manner there is no indication that at the time of decedent’s death she met any criteria that would trigger the spendthrift provision and the ability to exercise the power thus at the time of her death decedent’s exercise of the article vi paragraph d power was conditioned on the occurrence of events or contingencies that were not in existence on the date of decedent’s death in accordance with sec_20_2041-3 a power which by its terms is exercisable only upon tam-120910-08 the occurrence during the decedent’s lifetime of an event which did not in fact take place is not a power in existence at decedent’s death accordingly decedent did not possess at death a general_power_of_appointment within the meaning of sec_2041 over property held in trust caveat a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
